Case 1:21-cv-03070-ARR-TAM Document 14 Filed 07/27/21 Page 1 of 2 PageID #: 281




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 SHANE LAVIN, Individually and On             Case No. 1:21-cv-03070-ARR-TAM
 Behalf of All Others Similarly Situated,

                                Plaintiff,

                       v.

 VIRGIN GALACTIC HOLDINGS, INC.,
 MICHAEL A. COLGLAZIER, GEORGE
 WHITESIDES, DOUG AHRENS, and JON
 CAMPAGNA,

                                Defendants.


     NOTICE OF MOTION OF MANUEL RODRIGUEZ FOR APPOINTMENT AS LEAD
                PLAINTIFF AND APPROVAL OF LEAD COUNSEL
Case 1:21-cv-03070-ARR-TAM Document 14 Filed 07/27/21 Page 2 of 2 PageID #: 282




 TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

        PLEASE TAKE NOTICE that Manuel Rodriguez (“Rodriguez”), by and through his

 counsel, will and does hereby move this Court, pursuant to Section 21D(a)(3) of the Securities

 Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3), as amended by the Private Securities Litigation

 Reform Act of 1995 (the “PSLRA”), for the entry of an Order: (1) appointing Rodriguez as Lead

 Plaintiff on behalf of a class consisting of all persons and entities other than the above-captioned

 defendants that purchased or otherwise acquired Virgin Galactic Holdings, Inc. securities

 between October 26, 2019 and April 30, 2021, both dates inclusive (the “Class”); and (2)

 approving proposed Lead Plaintiff’s selection of Pomerantz LLP as Lead Counsel for the Class.

 Dated: July 27, 2021                             Respectfully submitted,

                                                  POMERANTZ LLP

                                                  /s/ Jeremy A. Lieberman
                                                  Jeremy A. Lieberman
                                                  J. Alexander Hood II
                                                  Thomas H. Przybylowski
                                                  600 Third Avenue
                                                  New York, New York 10016
                                                  Telephone: (212) 661-1100
                                                  Facsimile: (212) 661-8665
                                                  jalieberman@pomlaw.com
                                                  ahood@pomlaw.com
                                                  tprzybylowski@pomlaw.com

                                                  Counsel for Manuel Rodriguez and Proposed
                                                  Lead Counsel for the Class

                                                  BRONSTEIN, GEWIRTZ &
                                                  GROSSMAN, LLC
                                                  Peretz Bronstein
                                                  60 East 42nd Street, Suite 4600
                                                  New York, New York 10165
                                                  Telephone: (212) 697-6484
                                                  Facsimile: (212) 697-7296
                                                  peretz@bgandg.com

                                                  Additional Counsel for Manuel Rodriguez

                                                  1
